



COURT OF APPEAL FOR ONTARIO

CITATION: Duquette
    (Re), 2013 ONCA 489

DATE: 20130722

DOCKET: C56577

Laskin, Gillese and Strathy JJ.A.

HER MAJESTY THE QUEEN AND PERSON IN CHARGE OF REGIONAL
    MENTAL HEALTH CARE ST.
THOMAS

Respondents

and

DANIEL DUQUETTE

Appellant

Daniel G. Duquette, in person

Jill R. Presser and Lucy Saunders,
amicus curiae

Erin Winocur, for the Attorney General

Julie A. Zamprogna-Balles, for the person in charge of
    Regional Mental Health Care St. Thomas

Heard: July 17, 2013

On appeal from the disposition of the Ontario Review
    Board dated January 15, 2013.

ENDORSEMENT

[1]

Daniel Duquette has been detained under the jurisdiction of the Ontario
    Review Board since 2010, after having been found not criminally responsible in
    respect of two charges of uttering a threat to cause bodily harm.  He has been
    diagnosed with schizophrenia, a history of alcohol abuse, and a personality
    disorder with paranoid features.  In addition to the index offences, he has a
    history of violence that includes threatening behaviour towards family members
    and hospital staff, and destroying furniture and other property at his familys
    home.

[2]

Mr. Duquettes most recent review hearing took place on January 14, 2013. 
    The Board had before it documentary evidence, as well as direct oral evidence
    from Mr. Duquette and his treating psychiatrist, Dr. Prakash.

[3]

On January 15, 2013, the Board issued its disposition and reasons for
    that disposition.  It found that Mr. Duquette remained a significant threat to
    the safety of the public.  It based its conclusion on the medical evidence,
    including that of Dr. Prakash whose expert opinion was that Mr. Duquette was
    not ready for a conditional discharge, and on Mr. Duquettes lack of insight
    into the nature of his illness and the requirement that he take medication for
    it for the foreseeable future.  Without medication, the Board found strong
    evidence that Mr. Duquette would experience increasing symptoms with the
    significant risk that he would act out violently.

[4]

Nonetheless, the Board recognized that Mr. Duquette had made progress.  It
    continued the detention order but varied it so that Mr. Duquette would be
    detained at the General Forensic Unit, instead of the Secure Forensic Unit.  The
    detention order was also varied so that Mr. Duquette may be permitted to enter
    the community of southwestern Ontario, indirectly supervised; may be permitted
    passes into the community of southwestern Ontario of up to 48 hours, up to 12
    times a year, accompanied by an approved person; and may now access the
    internet for any purpose other than using email.

[5]

Mr. Duquette appeals, asking for an absolute discharge.

[6]

Amicus curiae
joins in asking that the appeal be allowed but
    submits that a conditional discharge is the appropriate order.

[7]

We see no basis on which to interfere with the Boards order.

[8]

Mr. Duquette does not accept his medical diagnosis.  He believes that he
    suffers from post-traumatic stress disorder.  However, the evidence before the
    Board clearly confirms the medical diagnosis.  While the evidence before the
    Board showed that Mr. Duquette is making improvements, it reveals that he
    continues to have breakthrough symptoms of his illness, particularly of
    paranoia.  It is to be noted that at the end of the Board hearing, after
    hearing Mr. Duquettes responses to Board questioning,  Dr. Prakash withdrew
    his opinion that the intensity of Mr. Duquettes symptoms was reduced and that
    he was getting better.  Nonetheless, he remained of the view that it was
    reasonable to move Mr. Duquette to the general forensic unit.

[9]

The evidence before the Board shows that Mr. Duquette has a history of
    non-compliance with taking his medication.  He has taken his medications only
    when under the authority of the Board.  Dr. Prakash testified that it was
    unlikely that Mr. Duquette would continue to take his medication if he were
    conditionally discharged.

[10]

The
    Board accepted this evidence and concluded that without medication, Mr.
    Duquette would decompensate, resulting in the significant risk that he would
    act out violently.

[11]

The
    Board fully considered the evidence before reasonably concluding that a
    detention order was the least onerous and restrictive disposition.  The fact
    that Mr. Duquette disagreed with his medical diagnosis was not the reason for the
    Boards conclusion.  Rather, his disagreement with the medical diagnosis was
    significant because it showed his lack of insight into his illness and explained
    why it was likely that he would stop taking his medication were he to be
    conditionally discharged.

[12]

In
    light of the Boards findings, there was no air of reality to a conditional
    discharge.  Accordingly, the Board did not need to go further and consider
    whether Mr. Duquette would consent to take medication or the adequacy of the
    available mechanisms to return him to hospital.  In this regard we would note
    as well that Mr. Duquette lacks the capacity to consent to take medication and
    thus such an inquiry was not appropriate or necessary.

[13]

Accordingly,
    the appeal is dismissed.

John
    Laskin J.A.

E.E.
    Gillese J.A.

G.R.
    Strathy J.A.


